     Case: 3:20-cv-00120-NBB-RP Doc #: 42 Filed: 08/10/20 1 of 1 PageID #: 1793




                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              OXFORD DIVISION

ROY WILMOTH, JR.                                                                PLAINTIFF

v.                                               CIVIL ACTION NO. 3:20-CV-120-NBB-RP

ALEX M. AZAR, II, in his official
capacity as Secretary of the U.S.
Department of Health and Human Services                                      DEFENDANT

                                  MOTION TO DISMISS

       Alex Azar, Secretary of the United States Department of Health and Human

Services, moves to dismiss this case under Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6). Plaintiff Wilmoth lacks Article III standing because he has suffered no injury-in-

fact. Mr. Wilmoth’s complaint concerns payment for a medical device for the period April

through June 2018. While the claim was denied, the maker and lessor of the device,

Novocure, Inc., was ordered to pay the charges. Thus, Mr. Wilmoth has suffered no injury

and therefore lacks standing, depriving this court of subject matter jurisdiction.

       In support of this motion, Defendant files an accompanying memorandum of law.



                                                   William C. Lamar
                                                   United States Attorney

                                           By:     Stuart S. Davis (MSB #103224)
                                                   Assistant United States Attorney
                                                   Northern District of Mississippi
                                                   900 Jefferson Avenue
                                                   Oxford, MS 38655
                                                   t: 662.234.3351
                                                   f: 662.234.3318
                                                   e: stuart.davis@usdoj.gov
